DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous Office Action, mailed 11/4/2021, is hereby vacated. A new Office Action follows.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 USC 101 because claim 9 is directed to non-statutory intangible embodiments. In view of Applicant' s disclosure, claim 9, storage medium is not limited to tangible embodiments, instead being defined as including both tangible embodiments (i.e., [ROM, RAM, magnetic disk storage media, optical storage media, flash memory devices]) and intangible embodiments (i.e., [electrical, optical, acoustical, carrier waves, infrared signals, digital signals]). As such, the claim is not limited to statutory subject matter and is therefore non-statutory.

Claim Interpretation
3. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a production line detection module”,  “an information acquisition module” and “a production line determination module” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
As per independent claims 1, and 10 Applicant’s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “connecting ports of a target PCIE Switch product via cables according to a preset rule, wherein the preset rule indicates connecting a port portO, a port portl, and a port port2 of the target PCIE Switch product respectively to a port port5, a port port4, and a port port3 of the target PCIE Switch product and acquiring current operation information of the target PCIE switch product and determining whether the current operation meets a preset condition indicates that the ports of the target PCIE switch product are connected according to the preset rule and the current bandwidth and the current rate of the target PCIE switch product respectively reach a preset bandwidth and the preset rate threshold” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s arguments. As Ogno’s reference(Pub. No. US2017/005284) discloses the PCIe switch includes ports 29 and that the ports are connected to the PCIe cards 24 via PCIe bus 28 but does not show they are connected with each other.  Whereas Todaka’s reference (Pub. No. US2014/0112131), disclose only a PCIe switch provided with a bandwidth control function. The PCIe switch has input ports to which are connected initiators that generate packets; output ports to which are connected targets that are the transmission destinations of the packets; and an output port adjustment section intervening between the input ports and the output 
ports, for adjusting the output of packets from the input ports to the output, thus the prior arts do not teach the invention as claimed. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/ Supervisory Patent Examiner, Art Unit 2184